DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 1/25/2022 that has been entered, wherein claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul Razak (US 2013/0087910 A1) of record in view of Cho et al. (US 2012/0043672 A1).
Regarding claim 1, Abdul Razak teaches a high frequency module(Fig. 2C) comprising: 
a power amplifier(100, ¶0019); and 
a substrate(280) on which the power amplifier(100, ¶0019) is mounted, wherein the power amplifier(100, ¶0019) includes a mounting surface(106), a first external terminal(144, ¶0029), and at least one second external terminal(184, ¶0028), the first external terminal(144, ¶0029) and the at least one second external terminal(184, ¶0028) being provided on the mounting surface(106), 
the substrate(280) includes one principal surface (please see examiner annotated Fig. 2c), a first land electrode(282, ¶0034), and a second land electrode(281, ¶0034), the first land electrode(282, ¶0034) and the second land electrode(281, ¶0034) being provided on the one principal surface (please see examiner annotated Fig. 2c), 
the first external terminal(144, ¶0029) is connected to the first land electrode(282, ¶0034), 
the at least one second external terminal(184, ¶0028) is connected to the second land electrode(281, ¶0034), 

and at least a part of surfaces(side surface) of each of the first external terminal(144, ¶0029) and the at least one second external terminal(184, ¶0028) is exposed to spaces between the power amplifier(100, ¶0019) and the substrate(280).

    PNG
    media_image1.png
    524
    1002
    media_image1.png
    Greyscale

Abdul Razak does not teach a distance from the mounting surface(106) to a connection surface of the first external terminal(144, ¶0029) is shorter than a distance from the mounting surface(106) to a connection surface of the at least one second external terminal(184, ¶0028).

Cho teaches a high frequency module(Fig. 6n) wherein a distance(thickness of 136a) from the mounting surface(surface of 124) to a connection surface(148) of the first external terminal(136a, ¶0060) is shorter(¶0041) than a distance(thickness of 144) from the mounting surface(surface of 124) to a connection surface(148) of the at least one second external terminal(144, ¶0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that a distance from the mounting surface to a connection surface of the first external terminal is shorter than a distance from the mounting surface to a connection surface of the at least one second external terminal, as taught by Lai, so that the first and second terminal can be placed closer together to achieve a fine interconnect pitch without electrically shorting adjacent bumps(¶0043).

Regarding claim 2, Abdul Razak teaches a high frequency module comprising: 
a power amplifier(100, ¶0019); and 
a substrate(280) on which the power amplifier(100, ¶0019) is mounted, wherein the power amplifier(100, ¶0019) includes a mounting surface(106), a first external terminal(144, ¶0029), and at least one second external terminal(184, ¶0028), the first external terminal(144, ¶0029) and the at least one second external terminal(184, ¶0028) being provided on the mounting surface(106), 
the substrate(280) includes one principal surface (please see examiner annotated Fig. 2c), a first land electrode(282, ¶0034), and a second land electrode(281, ¶0034), the 
the first external terminal(144, ¶0029) is connected to the first land electrode(282, ¶0034), the at least one second external terminal(184, ¶0028) is connected to the second land electrode(281, ¶0034), 
a distance(please see examiner annotated Fig. 2c) from another principal surface(surface with 240) of the substrate(280) to a connection surface(surface of 282 with bump 141) of the first land electrode(282, ¶0034) is longer than a distance(please see examiner annotated Fig. 2c) from the other principal surface(surface with 240) to a connection surface(surface of 281 with bump 181) of the second land electrode(281, ¶0034),
and at least a part of surfaces(side surface) of each of the first external terminal(144, ¶0029) and the at least one second external terminal(184, ¶0028) is exposed to spaces between the power amplifier(100, ¶0019) and the substrate(280).

Abdul Razak does not teach a distance from the mounting surface(106) to a connection surface of the first external terminal(144, ¶0029) is shorter than a distance from the mounting surface(106) to a connection surface of the at least one second external terminal(184, ¶0028).

Cho teaches a high frequency module(Fig. 6n) wherein a distance(thickness of 136a) from the mounting surface(surface of 124) to a connection surface(148) of the first 

Regarding claim 3, Abdul Razak teaches the high frequency module according to Claim 1, wherein when the power amplifier(100, ¶0019) is viewed(Fig. 1c) from a direction vertical to the mounting surface(106), an area(area of 133,¶0028)  of the at least one second external terminal(184, ¶0028) is larger than an area(area of 143, ¶0030) of the first external terminal(144, ¶0029).

Regarding claim 6, Abdul Razak teaches the high frequency module according to Claim 1, wherein the first external terminal(144, ¶0029) and the at least one second external terminal(184, ¶0028) are electrodes(¶0027) and contain a same metallic material(copper, ¶0027).



Regarding claim 9, Abdul Razak teaches the high frequency module according to Claim 1, wherein each of the first land electrode(282, ¶0034) and the second land electrode(281, ¶0034) includes one or more layers of electrodes(Fig. 2c). 
Abdul Razak is silent in regards to a number of layers included in the first land electrode(282, ¶0034) is larger than a number of layers included in the second land electrode(281, ¶0034).

Cho teaches a high frequency module(Fig. 6n) wherein a number of layers(212, 198) included in the first land electrode(212, 198, ¶0059) is larger than a number of layers(232) included in the second land electrode(212, ¶0059). It would have been 

Regarding claim 18, Abdul Razak teaches the high frequency module according to Claim 2, wherein when the power amplifier(100, ¶0019) is viewed from a direction vertical to the mounting surface(106), an area(area of 133,¶0028)  of the at least one second external terminal(184, ¶0028) is larger than an area(area of 143, ¶0030) of the first external terminal(144, ¶0029).

Regarding claim 19, Abdul Razak teaches the high frequency module according to Claim 2, wherein the first external terminal(144, ¶0029) and the at least one second external terminal(184, ¶0028) are electrodes(¶0027) and contain a same metallic material(copper, ¶0027).

Regarding the  limitation of the first external terminal(144, ¶0029) and the at least one second external terminal(184, ¶0028) are electrodes(¶0027) grown by plating it is noted that Abdul Razak shows all aspects of the high frequency module according to the claimed invention and that the step of electrodes grown by plating, is considered to 

Regarding claim 20, Abdul Razak teaches the high frequency module according to Claim 3, wherein the first external terminal(144, ¶0029) and the at least one second external terminal(184, ¶0028) are electrodes(¶0027) and contain a same metallic material(copper, ¶0027).

Regarding the limitation of the first external terminal(144, ¶0029) and the at least one second external terminal(184, ¶0028) are electrodes(¶0027) grown by plating it is noted that Abdul Razak shows all aspects of the high frequency module according to the claimed invention and that the step of electrodes grown by plating, is considered to be a process limitation that does not affect the structure of the final device.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul Razak (US 2013/0087910 A1) of record and Cho et al. (US 2012/0043672 A1) as applied to claim 1 above, further in view of Yoshida et al. (US 2019/0229194 A1) of record.
Regarding claim 4, Abdul Razak, in view of Cho,  teaches the high frequency module according to claim 3, wherein when the power amplifier(100, ¶0019) is viewed from a direction vertical to the mounting surface(106) and the first external terminal(144, ¶0029) has a circular shape(Fig. 1C).

Abdul Razak and Cho are silent in regards to the at least one second external terminal(184, ¶0028) has a rectangular shape.

Yoshida teaches a high frequency module(Fig. 2b) wherein at least one second external terminal(11a, ¶0047) has a rectangular shape(¶0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that at least one second external terminal has a rectangular shape, as taught by Yoshida, in order to reduce the number of faults related the second external terminal solder(¶0113). 



Yoshida teaches a high frequency module(Fig. 2b) when the power amplifier is viewed from a direction vertical to the mounting surface, a dimension(1700-225-250/2= 1350um, Fig. 8a) of a long side of the at least one second external terminal(11a, ¶0047)  is larger than a dimension of a diameter(250 um, Fig. 8a) of the first external terminal(19, ¶0055), and a dimension of a short side of the at least one second external terminal(11a, ¶0047)  is equal to the dimension of the diameter(250 um, Fig. 8a) of the first external terminal(19, ¶0055). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak so that a when the power amplifier is viewed from a direction vertical to the mounting surface, a dimension of a long side of the at least one second external terminal is larger than a dimension of a diameter of the first external terminal, and a dimension of a short side of the at least one second external terminal is equal to the dimension of the diameter of the first external terminal, as taught by Yoshida, in order to reduce the number of faults related the second external terminal solder(¶0113). 

Regarding claim 7, Abdul Razak, in view of Cho,  teaches the high frequency module according to Claim 3, but is silent in regards to when the substrate(280) is viewed from a direction vertical to the one principal surface (please see examiner annotated Fig. 2c), an area of the second land electrode(281, ¶0034) is larger than an area of the first land electrode(282, ¶0034). 

Yoshida teaches a high frequency module(Fig. 4) when the substrate(280) is viewed from a direction vertical to the one principal surface(surface with 211a, 219), an area(surface area of 211a) of the second land electrode(211a, ¶0079) is larger(Fig. 4) than an area(surface area of 219) of the first land electrode(219, ¶0079). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak so that when the substrate is viewed from a direction vertical to the one principal surface, an area of the second land electrode is larger than an area of the first land electrode, as taught by Yoshida, in order to reduce the number of faults related the second external terminal solder(¶0113). 

Regarding claim 8, Abdul Razak, in view of Cho,  teaches the high frequency module according to Claim 7, wherein when the substrate(280) is viewed from a direction vertical to the one principal surface (please see examiner annotated Fig. 2c) and the first external terminal(144, ¶0029) has a circular shape(Fig. 1C).

Abdul Razak and Cho are silent in regards to the at least one second external terminal(184, ¶0028) has a rectangular shape.

Yoshida teaches a high frequency module(Fig. 2b) wherein at least one second external terminal(11a, ¶0047) has a rectangular shape(¶0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that at least one second external terminal has a rectangular shape, as taught by Yoshida, in order to reduce the number of faults related the second external terminal solder(¶0113). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul Razak (US 2013/0087910 A1) of record and Cho et al. (US 2012/0043672 A1) as applied to claim 1 above, further in view of Spicciati (US 4,897,338) of record.
Regarding claim 10, Abdul Razak, in view of Cho,  teaches the high frequency module according to claim 1, but is silent in regards the substrate(280) is comprised of an ultraviolet curable material or a light curable material.  Abdul Razak does teach the substrate(280) is comprised of a polyimide(¶0032).

Spicciati teaches a high frequency module(Fig. 19) teaches substrate(12, 14, 10, 38, 60) is comprised of an ultraviolet curable material(ultraviolet curable polyimide, col. 6, .
Claim 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul Razak (US 2013/0087910 A1) of record and Cho et al. (US 2012/0043672 A1) as applied to claim 1 above, further in view of Kohijro (US 2002/0015291 A1) of record.
Regarding claim 11, Abdul Razak, in view of Cho, teaches the high frequency module according to claim 1, wherein the power amplifier(100, ¶0019) includes one or more amplifying elements(¶0019).

Abdul Razak and Cho are silent in regards to each of the one or more amplifying elements includes an input terminal to which a high frequency signal is inputted, 
an output terminal from which the high frequency signal is outputted, 
a first terminal, and 
a second terminal, 
the amplifying element is configured to 
amplify a high frequency signal inputted to the input terminal and outputs an amplified high frequency signal to the output terminal, and 

at least one of one or more of the input terminals included in the one or more amplifying elements is connected to the first external terminal(144, ¶0029) via a wiring line inside the power amplifier(100, ¶0019), 
the at least one second external terminal(184, ¶0028) includes a plurality of second external terminals(184, ¶0028), and 
the first terminal and the second terminal are connected to the plurality of second external terminals(184, ¶0028) via wiring lines inside the power amplifier(100, ¶0019), respectively.

Kohjiro teaches a high frequency module(Fig. 5) wherein each of the one or more amplifying elements(¶0053) includes an input terminal(6e, ¶0060), an output terminal(6f, ¶0068), a first terminal(6d, ¶0059), and a second terminal(6a, ¶0070), at least one of one or more of the input terminals(6e, ¶0060) included in the one or more amplifying elements(¶0053) is connected to the first external terminal(Pin, ¶0055, not illustrated) via a wiring line(7e) inside the power amplifier(¶0053), the at least one second external terminal(4, Fig. 4, ¶0068) includes a plurality of second external terminals(4, Fig. 4, ¶0068), and the first terminal(6d, ¶0059) and the second terminal(6a, ¶0070) are connected to the plurality of second external terminals(4, Fig. 4, ¶0068) via wiring lines(7a, 7d) inside the power amplifier(¶0053), respectively. It would have been obvious to one of ordinary skill in the art before the effective filing 

The limitation of each of the one or more amplifying elements(¶0053) includes an input terminal(6e, ¶0060) to which a high frequency signal is inputted, an output terminal(6f, ¶0068) from which the high frequency signal is outputted, a first terminal(6d, ¶0059), and a second terminal(6a, ¶0070), the amplifying element(¶0053) is configured to amplify a high frequency signal inputted to the input terminal(6e, ¶0060) and outputs an amplified high frequency signal to the output terminal(6f, ¶0068), and control a current flowing between the first terminal(6d, ¶0059) and the second terminal(6a, ¶0070) using a bias voltage applied to the amplifying element, is a recitation how the product/device is being used. The structure as defined in Kohjiro could be used in the manner claimed (i.e. input terminal of Kohjiro could have a high frequency signal inputted, the output terminal of Kohjiro could have the high frequency signal outputted 

Regarding claim 12, Abdul Razak, in view of Cho,  teaches the high frequency module according to Claim 11, but silent in regards to the amplifying element is a field-effect transistor, the input terminal is a terminal on a gate side of the field-effect transistor, the first terminal is a terminal on a drain side of the field-effect transistor, and the second terminal is a terminal on a source side of the field-effect transistor.

Kohjiro teaches a high frequency module(Fig. 5) wherein the amplifying element is a field-effect transistor(¶0054), the input terminal(6e, ¶0060) is a terminal on a gate side(Gs) of the field-effect transistor(¶0054), the first terminal(6d, ¶0059) is a terminal on a drain side(5a,¶0060) of the field-effect transistor(¶0054), and the second terminal(6a, ¶0070) is a terminal on a source side(6s, ¶0070) of the field-effect transistor(¶0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so 

Regarding claim 14, Abdul Razak, in view of Cho,  teaches the high frequency module according to Claim 11, wherein the power amplifier(100, ¶0019) further includes at least one third external terminal(133, ¶0030) provided on the mounting surface(106) facing the substrate(280), 
the substrate(280) further includes at least one third land electrode(282, ¶0034) provided on the one principal surface (please see examiner annotated Fig. 2c) of the substrate(280), 
the third external terminal(133, ¶0030) is connected to the third land electrode(282, ¶0034). 

Abdul Razak does not explicitly teach at least one of one or more of the output terminals included in the one or more amplifying elements is connected to the third external terminal(133, ¶0030) via a wiring line inside the power amplifier(100, ¶0019), a distance from the mounting surface(106) to a connection surface of the third external terminal(133, ¶0030) is longer than a distance from the mounting surface(106) to a connection surface of the first external terminal(144, ¶0029), and 


Abdul Razak does teach a distance from a connection surface(surface of 282 with bump 141) of the first land electrode(282, ¶0034) to the one principal surface (please see examiner annotated Fig. 2c) is longer than a distance from a connection surface(surface of 281 with bump 181) of the second land electrode(281, ¶0034) to the one principal surface (please see examiner annotated Fig. 2c). Abdul Razak also teaches the heights of the solder bumps 141 and 131 can be different(¶0031) and taller bumps require adjustments in the heights of the connection surface(¶0034). Increasing the bump height of 131 would result in a shorter distance from the one principal surface of the substrate to a connection surface of the third land electrode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that a distance from the one principal surface of the substrate to a connection surface of the third land electrode is shorter than a distance from the one principal surface to the connection surface of the first land electrode, in order to have the proper height to couple the third external terminal to the third land electrode(¶0034).



Cho teaches a high frequency module(Fig. 2) wherein a distance from the mounting surface(surface of 110 with 122) to a connection surface(surface of Pad contacting 162) of the third external terminal(Pad) is shorter than a distance from the mounting surface(surface of 110 with 122) to a connection surface(surface of 150 contacting 164) of the at least one second external terminal(150,¶0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that a distance from the mounting surface to a connection surface of the third external terminal is shorter than a distance from the mounting surface to a connection surface of the at least one second external terminal, as taught by Cho, so that mechanical strength of the semiconductor package is enhanced(¶0042).

Abdul Razak and Cho do not teach at least one of one or more of the output terminals included in the one or more amplifying elements is connected to the third external terminal(133, ¶0030) via a wiring line inside the power amplifier(100, ¶0019).

Kohjiro teaches a high frequency module(Fig. 5) wherein at least one of one or more of the output terminal(6f, ¶0068) included in the one or more amplifying elements(¶0053) via a wiring line(7f) inside the power amplifier(¶0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that e at least one of one or more of the output terminals included in the one or more amplifying elements is connected to the third external terminal via a wiring line inside the power amplifier, as taught by Kohjiro, in order to prevent the high-frequency characteristic from deteriorating due to a mutual-induction effect(¶0072).

Regarding claim 15, Abdul Razak, in view of Cho,  teaches the high frequency module according to Claim 11, wherein 
the power amplifier(100, ¶0019) further includes at least one third external terminal(133, ¶0030) provided on the mounting surface(106) that faces the substrate(280), 
the substrate(280) further includes at least one third land electrode(282, ¶0034) provided on the one principal surface (please see examiner annotated Fig. 2c) of the substrate(280), the third external terminal(133, ¶0030) is connected to the third land electrode(282, ¶0034). 


a distance from another principal surface of the substrate(280) to a connection surface of the third land electrode(282, ¶0034) is shorter than 
a distance from the other principal surface to the connection surface(surface of 282 with bump 141) of the first land electrode(282, ¶0034).

Abdul Razak does teach that a distance from another principal surface(surface with 240) of the substrate(280) to a connection surface(surface of 282 with bump 141) of the first land electrode(282, ¶0034) is longer than a distance from the other principal surface(surface with 240) to a connection surface(surface of 281 with bump 181) of the second land electrode(281, ¶0034). Abdul Razak also teaches the heights of the solder bumps 141 and 131 can be different(¶0031) and taller bumps require adjustments in the heights of the connection surface(¶0034). Increasing the bump height of 131 would result in a shorter distance from another principal surface of the substrate to a connection surface of the third land electrode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that a distance from the mounting surface to a 

Abdul Razak does not teach at least one of one or more of the output terminals included in the one or more amplifying elements is connected to the third external terminal(133, ¶0030) via a wiring line inside the power amplifier(100, ¶0019), a distance from the mounting surface(106) to a connection surface of the third external terminal(133, ¶0030) is longer than a distance from the mounting surface(106) to a connection surface of the first external terminal(144, ¶0029).

Cho teaches a high frequency module(Fig. 6n) wherein a distance(thickness of 136a) from the mounting surface(surface of 124) to a connection surface(148) of the third external terminal(136a, ¶0060) is shorter(¶0041) than a distance(thickness of 144) from the mounting surface(surface of 124) to a connection surface(148) of the at least one second external terminal(144, ¶0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that a distance from the mounting surface to a connection surface of the third external terminal is shorter than a distance from the mounting surface to a connection surface of the at least one second external terminal, 

Abdul Razak and Cho do not teach at least one of one or more of the output terminals included in the one or more amplifying elements is connected to the third external terminal(133, ¶0030) via a wiring line inside the power amplifier(100, ¶0019).

Kohjiro teaches a high frequency module(Fig. 5) wherein at least one of one or more of the output terminal(6f, ¶0068) included in the one or more amplifying elements(¶0053) via a wiring line(7f) inside the power amplifier(¶0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that e at least one of one or more of the output terminals included in the one or more amplifying elements is connected to the third external terminal via a wiring line inside the power amplifier, as taught by Kohjiro, in order to prevent the high-frequency characteristic from deteriorating due to a mutual-induction effect(¶0072).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul Razak (US 2013/0087910 A1) of record and Cho et al. (US 2012/0043672 A1) as applied to claim 1 above, further in view of Toyoda (US 2007/0181976 A1) of record.


Abdul Razak is silent in regards to each of the one or more amplifying elements includes an input terminal to which a high frequency signal is inputted, 
an output terminal from which the high frequency signal is outputted, 
a first terminal, and 
a second terminal, 
the amplifying element is configured to 
amplify a high frequency signal inputted to the input terminal and outputs an amplified high frequency signal to the output terminal, and 
control a current flowing between the first terminal and the second terminal using a bias voltage applied to the amplifying element, 
at least one of one or more of the input terminals included in the one or more amplifying elements is connected to the first external terminal(144, ¶0029) via a wiring line inside the power amplifier(100, ¶0019), 
the at least one second external terminal(184, ¶0028) includes a plurality of second external terminal(184, ¶0028)s, and 
the first terminal and the second terminal are connected to the plurality of second external terminals(184, ¶0028) via wiring lines inside the power amplifier(100, ¶0019), respectively.

Toyoda teaches a high frequency module(Fig. 24) wherein each of the one or more amplifying elements(¶0005) includes an input terminal(32, ¶0121), an output terminal(Out, Fig. 30, ¶0127), a first terminal(33, ¶0121), and a second terminal(31, ¶0121), at least one of one or more of the input terminals(32, ¶0121) included in the one or more amplifying elements(¶0005) is connected to the first external terminal(BL, ¶0124) via a wiring line(BW, ¶0124) inside the power amplifier(¶0005), the at least one second external terminal(El, CL, ¶0124) includes a plurality of second external terminals(El, CL, ¶0124), and the first terminal(33, ¶0121) and the second terminal(31, ¶0121) are connected to the plurality of second external terminals(El, CL, ¶0124) via wiring lines(BW, ¶0124) inside the power amplifier(¶0005), respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that each of the one or more amplifying elements includes an input terminal, an output terminal, a first terminal, and a second terminal, at least one of one or more of the input terminals included in the one or more amplifying elements is connected to the first external terminal via a wiring line inside the power amplifier, the at least one second external terminal includes a plurality of second external terminals, and the first terminal and the second terminal are connected to the plurality of second external terminals via wiring lines inside the power amplifier, respectively, as taught by Toyoda, in order to dissipate the heat generated through high-frequency operation of the chip(¶0124).





Toyoda teaches a high frequency module(Fig. 24) wherein the amplifying element(¶0005) is a bipolar transistor(¶0126), the input terminal(32, ¶0121) is a terminal on a base side(¶0121) of the bipolar transistor, the first terminal(33, ¶0121) is a terminal on a collector side(¶0121) of the bipolar transistor(¶0126), and the second terminal(31, ¶0121) is a terminal on an emitter side(¶0121) of the bipolar transistor(¶0126). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that the amplifying element is a bipolar transistor, the input terminal is a terminal on a base side of the bipolar transistor, the first terminal is a terminal on a collector side of the bipolar transistor, and the second terminal is a terminal on an emitter side of the bipolar transistor, as taught by Toyoda, in order to dissipate the heat generated through high-frequency operation of the chip(¶0124)

Claim 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul Razak (US 2013/0087910 A1) of record and Cho et al. (US 2012/0043672 A1)as applied to claim 1 above, further in view of Takatsuka (JP 2008/171879 A) as cited in the IDS of 10/22/2020 of record.
Regarding claim 16, Abdul Razak, in view of Cho,  teaches the high frequency module according to Claim 1, but is silent in regards to a groove-like depression is provided along an outer perimeter of the second land electrode(281, ¶0034) of the substrate(280).

Takatsuka teaches a high frequency module(Fig. 1) wherein a groove-like depression(3) is provided along an outer perimeter of the second land electrode(2, ¶0024) of the substrate(1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul Razak, so that a groove-like depression is provided along an outer perimeter of the second land electrode of the substrate, as taught by Takatsuka, in order to prevent flux from spreading(¶0024) and to improve the efficiency of filling the solder connecting portion with the underfill and further enhances the reinforcing effect of each solder connecting portion(¶0027).

Regarding claim 17, Abdul Razak, in view of Cho,  teaches the high frequency module according to Claim 1, but is silent in regards to a groove-like depression is provided along an outer perimeter of the first land electrode(282, ¶0034) of the substrate(280).

.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because of a new interpretation of the prior art of record and new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lai et al. (US 2016/0322323 A1). Discloses a high frequency module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/          Examiner, Art Unit 2892